Title: From James Madison to Nicholas Low, 13 May 1802
From: Madison, James
To: Low, Nicholas


Sir,Department of State May 13. 1802.
In consequence of yours to me, of the 6th. inst. I send you herewith a letter for Mr. Pinckney and one for Mr. Jarvis. The last is nearly a copy of the first, which goes to you under a flying seal. You will see by that, that you are relied upon for a full Communication to these Gentlemen of the business recommended to their care by these Letters. I request you [to] forward the other letter for Mr. Pinckney, which is sent under this enclosure, by the first safe opportunity from New York. I am &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   See JM to William Jarvis, 12 May 1802, and n. 2.


